COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )
                                                                              )
                                                                              )             
No.  08-05-00197-CR
                                                                              )
IN
RE:  MARK WOODHOUSE                           )                   AN ORIGINAL
                                                                              )
                                                                              )     PROCEEDING IN MANDAMUS
                                                                              )
                                                                              )     
                                                                              )
 
OPINION  O N 
PETITION  FOR  WRIT 
OF  MANDAMUS
 




Relator Mark
Woodhouse has filed a petition for writ of mandamus complaining of the trial
court=s failure
to act on his post-conviction motion to withdraw his guilty plea in cause
number 20000D00589.  According to the
facts provided in the petition, Relator entered into a plea agreement, in which
he pled guilty to the offense of aggravated robbery and was sentenced to 30
years=
imprisonment.  Relator now seeks to
withdraw from the plea agreement because it was involuntary and void.  Relator requests that this Court order the
Honorable Patrick Garcia of the 384th Judicial District Court of El Paso
County, Texas to rule upon his motion to withdraw his guilty plea.  In effect, Relator is seeking relief from a
felony judgment.  It appears that the
relief sought by Relator is subject to procedures for a writ of habeas corpus
pursuant to Article 11.07 of the Texas Code of Criminal Procedure.  See Tex.Code
Crim.Proc.Ann. art. 11.07 (Vernon 
2005).  This Court has no original
habeas jurisdiction in criminal matters. 
See In re McAfee, 53 S.W.3d 715, 717 (Tex.App.--Houston [1st
Dist.] 2001, orig. proceeding). 
Jurisdiction to grant post‑conviction habeas corpus relief in
felony cases rests exclusively with the Texas Court of Criminal Appeals.  See Tex.Code
Crim.Proc.Ann. art. 11.07, '
3.
Accordingly, the
petition for writ of mandamus is dismissed for lack of jurisdiction.
 
 
 
June
9, 2005
DAVID WELLINGTON
CHEW, Justice
 
Before Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)